DETAILED ACTION
This office action is in response to Applicant’s communication of December 29, 2021.  The Information Disclosure Statement with a filing date of March 9, 2020, has been acknowledged.  Applicant's amendments filed on December 29, 2021, have been entered.

Priority:  03/09/2020
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 3, 10 and 15 have been AMENDED.  
Status of Office Action:  Notice of Allowance 

Response to Amendments To The Claims
Applicant’s arguments with respect to the amendments to the claims have been fully considered.

Claim Rejections - 35 USC § 101
In view of Applicant’s arguments regarding the pending claims, the previous rejection of the subject claims under 35 U.S.C. 101 in the prior Office Action, is hereby withdrawn.   

Claim Rejections - 35 USC § 103
In view of Applicant’s arguments regarding the pending claims, the previous rejection of the subject claims under 35 U.S.C. 103 in the prior Office Action, is hereby withdrawn.   

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant application is directed towards a transaction card subject to transaction restrictions with voice activated commands.  More specifically, the Applicants claim a process, system and product comprising: receiving, by a sound sensor physically present on a transaction card, sound waves that represent a user command, wherein the sound sensor is powered on based on a device of the transaction card detecting that the transaction card has been moved in a particular pattern, and wherein the user command identifies one or more transaction restrictions of the transaction card, converting by one or more processors of the transaction card, the sound waves to a digital signal, identifying by the one or more processors of the transaction card and based on an analysis of the digital signal, user command data that identifies the user command, setting by the one or more processors of the transaction card and based on identifying the user command data, one or more transaction restriction values for the one or more transaction restrictions, receiving by the one or more processors of the transaction card, transaction metadata associated with a transaction, determining by the one or more processors of the transaction card, whether the transaction is compliant with the one or more transaction restrictions by comparing the one or more transaction restriction values and values of the transaction metadata; and causing by one or more processors of the transaction card and based on determining whether the transaction is compliant with the one or more transaction restrictions, the transaction to be processed by a server device, or declined.

The closest prior art of record includes Mitra et al., U.S. 2016/0267486 generally identifying a transaction card and receipt of inputs, transaction card operations, conversion of inputs to a digital signal, signal analysis and command functions of a user, setting and selection of values, point-of-sale communications, network communications, and completion or failure of a transaction; Zarakas et al., U.S. 2017/0154328 generally identifying a dynamic transaction card with a sound sensor, detection of sound waves, activation subject to an energy storage 

Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1 that include:
receiving, by a sound sensor physically present on a transaction card, sound waves that represent a user command,
wherein the sound sensor is powered on based on a device of the transaction card detecting that the transaction card has been moved in a particular pattern, and
wherein the user command identifies one or more transaction restrictions of the transaction card;
converting, by one or more processors of the transaction card, the sound waves to a digital signal;
identifying, by the one or more processors of the transaction card and based on an analysis of the digital signal, user command data that identifies the user command;
setting, by the one or more processors of the transaction card and based on identifying the user command data, one or more transaction restriction values for the one or more transaction restrictions;
receiving, by the one or more processors of the transaction card, transaction metadata associated with a transaction;
determining, by the one or more processors of the transaction card, whether the transaction is compliant with the one or more transaction restrictions by comparing the one or more transaction restriction values and values of the transaction metadata; and
causing, by one or more processors of the transaction card and based on determining whether the transaction is compliant with the one or more transaction restrictions, the transaction to be processed by a server device, or declined.

Additionally, the presented limitations of independent system Claim 8 and independent product Claim 15 identify similar features as outlined in independent process Claim 1.

The claims present sufficient detail in an ordered combination, not designed to monopolize the exception.  For these reasons, independent Claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2 – 7, 9 – 14, 16 – 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        January 31, 2022